DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed October 8, 2021.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 1-14, 16, 17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claims 1 and 16, the prior art of record fails to anticipate or render obvious a net/or rope with a brake unit, the brake unit comprising at least one brake element, wherein the brake element comprises at least one first brake portion and at least one second brake portion, the brake portions differing from one another at least in regard to their local load capacities, and the first brake portion comprising at least one material recess, wherein the material recess extends at least section-wise around the deflection element.  With regards to claim 19, the prior art of record fails to anticipate or render obvious a net/or rope with a brake unit, wherein the brake unit comprises at least one housing element, which encompasses the brake element and the deflection element at least partly and wherein the deflection element is supported in such a way that it is rotatable relative to the housing element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
October 19, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657